                                      Case 3:20-cv-01626-JD Document 127-1 Filed 09/21/21 Page 1 of 3




                               1 C. Brandon Wisoff (State Bar No. 121930)
                                 bwisoff@fbm.com
                               2 Russell Taylor (State Bar No. 320375)
                                 rtaylor@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                             6 Maeve L. O’Connor (appearance pro hac vice)
                               Elliot Greenfield (appearance pro hac vice)
                             7 Brandon Fetzer
                               Debevoise & Plimpton LLP
                             8 919 Third Avenue
                               New York, New York 10022
                             9 Telephone: (212) 909-6000
                               Email: mloconnor@debevoise.com
                            10 Email: egreenfield@debevoise.com
                               Email: bfetzer@debevoise.com
                            11
                               Attorneys for Defendants
                            12 ROBINHOOD MARKETS, INC.;
                               ROBINHOOD FINANCIAL LLC;
                            13 ROBINHOOD SECURITIES, LLC

                            14                             UNITED STATES DISTRICT COURT

                            15                           NORTHERN DISTRICT OF CALIFORNIA

                            16                                  SAN FRANCISCO DIVISION

                            17

                            18      IN RE ROBINHOOD OUTAGE                   Master File 3:20-cv-01626-JD
                                    LITIGATION
                            19                                               DECLARATION OF BRANDON FETZER
                                                                             IN SUPPORT OF MOTION TO RETAIN
                            20                                               CONFIDENTIALITY

                            21                                               Judge: Hon. James Donato
                                                                             Ctrm: 11, 19th Floor
                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    FETZER DECL. ISO MOTION
 San Francisco, California 94104
         (415) 954-4400
                                    TO RETAIN CONFIDENTIALITY
                                    Case No. 20-cv-01626-JD
                                      Case 3:20-cv-01626-JD Document 127-1 Filed 09/21/21 Page 2 of 3




                               1

                               2          I, Brandon Fetzer, declare as follows:

                               3          1.     I am an attorney at law admitted to practice law in the state of New York, and am

                               4 an associate at Debevoise & Plimpton LLP, counsel of record for Defendants Robinhood Financial

                               5 LLC, Robinhood Securities, LLC, and Robinhood Markets, Inc. (collectively, “Robinhood”) in

                               6 this action. I submit this declaration in support of Robinhood’s motion to retain confidentiality.

                               7          2.     On August 12, 2021, Plaintiffs challenged the confidentiality designations

                               8 Robinhood applied to 323 documents and all of the deposition testimony provided by current and

                               9 former Robinhood employees.
                            10            3.     Robinhood reviewed the initial list and, on August 26, 2021, clarified that certain

                            11 of the documents on the list had never been designated confidential and dedesignated several

                            12 others. The parties met and conferred the same day to discuss Plaintiffs’ challenges and the bases

                            13 for Robinhood’s confidentiality designations.

                            14            4.     Following the meeting on August 26, Robinhood continued to review and

                            15 dedesignate several additional documents. For documents that contained both confidential and

                            16 non-confidential material, Robinhood provided marked-up versions of the documents to identify

                            17 the confidential material.

                            18            5.     The parties met and conferred again on August 31, 2021. Robinhood explained

                            19 that one of the primary reasons that the documents and testimony had been designated confidential
                            20 was to protect information that would hamper Robinhood’s ability to fight off cybersecurity

                            21 threats. Following the meeting, Plaintiffs withdrew their initial list of challenged designations,

                            22 subject to renewal.

                            23            6.     On September 2, 2021, Plaintiffs reasserted challenges to 75 documents and certain

                            24 portions of the deposition transcripts. Robinhood reviewed the challenged documents and revised

                            25 many of the confidentiality designations, including by providing marked-up versions of the

                            26 documents that contained both confidential and non-confidential material.

                            27            7.     The parties met and conferred on September 8, 2021 to discuss Plaintiffs’

                            28 remaining challenges and the bases for the remaining confidentiality designations.
                                                                               2
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    FETZER DECL. ISO MOTION
 San Francisco, California 94104
         (415) 954-4400
                                    TO RETAIN CONFIDENTIALITY
                                    Case No. 20-cv-01626-JD
                                      Case 3:20-cv-01626-JD Document 127-1 Filed 09/21/21 Page 3 of 3




                               1          8.     Following the meeting, Robinhood revised the confidentiality designations

                               2 applicable to several additional documents.

                               3          9.     On September 10, 2021, Plaintiffs provided narrowed lists of confidentiality

                               4 challenges with respect to documents and deposition testimony.

                               5          10.    Robinhood reviewed the narrowed list of challenged documents and, on September

                               6 14, modified the designations applicable to all of the documents on the list. In light of the revised

                               7 designations, Plaintiffs withdrew their challenges with respect to documents.

                               8          11.    Robinhood reviewed the narrowed list of challenged deposition testimony and, on

                               9 September 15, provided revised designations.
                            10            12.    The parties continued to discuss the challenged deposition testimony on September

                            11 16 and 20, but were unable to reach agreement necessitating the motion to retain confidentiality.

                            12            I declare under penalty of perjury that the foregoing is true and correct.

                            13 Executed this 21st day of September 2021, at Long Island City, New York.

                            14

                            15                                                           /s/ Brandon Fetzer
                                                                                         Brandon Fetzer
                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                     3
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    FETZER DECL. ISO MOTION
 San Francisco, California 94104
         (415) 954-4400
                                    TO RETAIN CONFIDENTIALITY
                                    Case No. 20-cv-01626-JD
